Exhibit 10.2

GSMP V ONSHORE US, LTD.

GSMP V OFFSHORE US, LTD.

GSMP V INSTITUTIONAL US, LTD.

200 West Street

New York, NY 10282-2198

August 12, 2011

MONEYGRAM PAYMENT SYSTEMS

WORLDWIDE, INC.

2828 N. Harwood Street, 15th Floor

Dallas, TX 75201

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Trustee

Trust & Securities Services

60 Wall Street, MS2710

New York, NY 10005

DEUTSCHE BANK TRUST COMPANY

AMERICAS

c/o Deutsche Bank National Trust Company

Trust & Securities Services

25 DeForest Avenue, MS SUMO1-0105

Summit, NJ 07901

Re: 13.25% Senior Secured Second Lien Notes Due 2018

Reference is hereby made to that certain Indenture (the “Base Indenture”) dated
as of March 25, 2008, as supplemented by the First Supplemental Indenture, dated
as of August 6, 2009, the Second Supplemental Indenture dated as of June 29,
2010 and the Third Supplemental Indenture dated as of April 19, 2011 (together
with the Base Indenture, the “Indenture”) by and among MoneyGram Payment Systems
Worldwide, Inc. as the issuer (the “Company”), the Guarantors listed on the
signature pages of the Indenture (the “Guarantors”) and Deutsche Bank Trust
Company Americas, as trustee (the “Trustee”). Capitalized terms used, but not
defined, in this consent shall have the meaning defined (including by reference)
in the Indenture (as supplemented by the Fourth Supplemental Indenture, as
defined below).

GSMP V ONSHORE US, LTD., GSMP V OFFSHORE US, LTD., and GSMP V INSTITUTIONAL US,
LTD. (collectively, the “GS Holders”) hereby represent and warrant to the
Company and the Trustee that the GS Holders collectively own at least a majority
in the aggregate principal amount of the outstanding 13.25% Senior Secured
Second Lien Notes due 2018 (the “Notes”) voting as a single class issued
pursuant to the Indenture. The GS Holders hereby consent to the entry into a
fourth supplemental indenture (the “Fourth Supplemental Indenture”) to the
Indenture in substantially the form attached hereto as Annex A. At the request
of the Company, the GS Holders, in their capacity as Required Holders under the
Note Purchase Agreement and the Indenture, hereby consent to the changes to the
definition of “Highly Rated Investments” contained in the Fourth Supplemental
Indenture (and consent to any resulting changes in the Investment Policy
relating to Holdco’s and the Holdco Subsidiaries’ investment portfolio).



--------------------------------------------------------------------------------

The execution and delivery of this letter shall not operate as a waiver of any
right, power or remedy of the GS Holders under the Indenture, nor constitute an
amendment of any other provision of the Indenture or for any purpose except as
expressly set forth herein.

The Company hereby represents and warrants as follows:

1. The Fourth Supplemental Indenture, when fully-executed and effective, will
constitute the legal, valid and binding obligation of the Company and the
Guarantors enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting the Company and the Guarantors
rights generally, general equitable principles (whether considered in a
proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

2. The Company and each Guarantor has all requisite corporate power and
authority to enter into the Fourth Supplemental Indenture and to carry out the
transactions contemplated by, and perform its obligations under, the Fourth
Supplemental Indenture and the Indenture as amended by the Fourth Supplemental
Indenture.

3. After giving effect to the Fourth Supplemental Indenture, the Indenture, as
amended, does not impair the validity, effectiveness or priority of the Liens
granted pursuant to the Security Documents, and such Liens continue unimpaired
with the same priority to secure repayment of all Obligations with respect to
the Notes, whether heretofore or hereafter incurred. The position of the GS
Holders with respect to such Liens, the Collateral in which a security interest
was granted pursuant to the Security Documents and the ability of the Trustee to
realize upon such Liens pursuant to the terms of the Security Documents have not
been adversely affected in any material respect by the amendments to the
Indenture effected pursuant to the Fourth Supplemental Indenture or by the
execution, delivery, performance or effectiveness of the Fourth Supplemental
Indenture. The Company and each Guarantor confirm that the Indenture and each
Security Document to which it is a party is, and shall continue to be, in full
force and effect, and the same are hereby ratified, approved and confirmed in
all respects, except as the Indenture may be amended by the Fourth Supplemental
Indenture.

4. As of the date hereof (and giving effect to the Fourth Supplemental
Indenture), no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by the Fourth Supplemental
Indenture or the Indenture as amended by the Fourth Supplemental Indenture that
would constitute an Event of Default or a Default.

The Company and each Guarantor reaffirm as of the date hereof their respective
covenants and agreements contained in the Indenture and each Security Documents
to which it is a party, including, in each case, as such covenants and
agreements may be modified by the Fourth Supplemental Indenture.

THIS LETTER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

HOLDERS:     GSMP V ONSHORE US, LTD.     By:  

/s/John E. Bowman

    Name:  

John E. Bowman

    Title:  

Vice President

    GSMP V OFFSHORE US, LTD.     By:  

/s/John E. Bowman

    Name:  

John E. Bowman

    Title:  

Vice President

    GSMP V INSTITUTIONAL US, LTD.     By:  

/s/John E. Bowman

    Name:  

John E. Bowman

    Title:  

Vice President

Agreed and acknowledged as of the first date written above:

MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.

 

By:

 

/s/James E. Shields

Name:

 

James E. Shields

Title:

 

Executive Vice President and CFO

[Signature Page to Holder Consent]



--------------------------------------------------------------------------------

MONEYGRAM INTERNATIONAL, INC. MONEYGRAM PAYMENT SYSTEMS, INC. MONEYGRAM OF NEW
YORK, LLC PROPERTYBRIDGE, INC.

By:

 

/s/James E. Shields

Name:

 

James E. Shields

Title:

 

Executive Vice President and CFO

[Signature Page to Holder Consent]



--------------------------------------------------------------------------------

Copies to:

  F. William Reindel   Fried, Frank, Harris, Shriver & Jacobson LLP   One New
York Plaza   New York, NY 10004   Valinda Wolfert   Vinson & Elkins L.L.P.  
2001 Ross Avenue   Suite 3700   Dallas, TX 75201

 



--------------------------------------------------------------------------------

ANNEX A

FOURTH SUPPLEMENTAL INDENTURE